Citation Nr: 1436536	
Decision Date: 08/15/14    Archive Date: 08/20/14

DOCKET NO.  08-06 826A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for a bilateral hip condition.

2. Entitlement to service connection for a bilateral knee condition. 

3. Entitlement to service connection for a neck condition, with associated radiculopathy into the left arm. 

4. Entitlement to service connection for a bilateral shoulder condition. 

5. Entitlement to service connection for a lower back condition. 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission





WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Larson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1949 to September 1952.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision of the Department of Veterans Affairs Tiger Team at the Regional Office (RO) in Cleveland, Ohio, which denied the Veteran's claims. 

The Veteran testified at a hearing at the Board in July 2014 before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for bilateral hip and bilateral shoulder disorders are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDING OF FACT

The evidence is, at the very least, in a state of relative equipoise as to whether the Veteran's current neck, low back, and right and left knee disorder are related to an in-service incident when he thrown from a truck.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a neck disorder with associated radiculopathy into the left arm have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

2.  The criteria for service connection for a low back disorder have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

3.  The criteria for service connection for a right knee disorder have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

4.  The criteria for service connection for a left knee disorder have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Service connection will be granted if it is shown that the veteran has a disability resulting from personal injury or disease incurred in the line of duty, or for aggravation of a preexisting injury or disease incurred in the line of duty during active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

The Veteran alleges that he suffers from a chronic injury of the neck, low back, and knees as a result of an in-service incident.  Specifically, he contends that while serving in Korea in May 1951, his convoy was struck by enemy fire and an explosion threw him out of his truck onto his neck and shoulders.  He stated that he received treatment at a field hospital immediately thereafter, and then continued to go to sick call for problems with his neck, knees and back.  

Unfortunately, the Veteran's service treatment records (STRs) could not be located.  Multiple PIES requests resulted in a conclusion that their loss was fire related and the Joint Services Records Research Center (JSRRC) generated Formal Findings stating as such in November 2007 and April 2010 as it pertained to his then pending and since granted claim of service connection for posttraumatic stress disorder (PTSD).  However, there is nothing in the Veteran's claims file to contradict his contentions and the Board finds his statements of his in-service incident and treatment both competent and credible.  

His claims file contains diagnoses of degenerative of his cervical spine, the most recent being a March 2005 VA treatment record that noted degenerative changes shown via x-ray.  There also exists earlier, private treatment reports, including an x-ray showing degenerative disc disease from February 2000, an August 2002 nerve conduction study which diagnosed left cervical radiculopathy, and multiple treatment records which provide "osteoarthritis" as the assessment of his cervical spine.  The Veteran has also been diagnosed as having degenerative disc disease of the lumbar spine with disc protrusions, most notable at the L3-L4 level, and arthritis of the right and left knees.

In support of his claim, the Veteran submitted a November 2006 statement from his chiropractor.  In the statement, she said she had treated the Veteran since December 2002 for lower neck and lower back pain.  She noted that the Veteran had suffered from neck problems for years and had a diagnosis of degeneration of the cervical intervertebral discs.  She summarized the in-service incident he had reported to her, and opined, "I feel that such an injury without treatment will lead to early degeneration which will lead to severe degeneration as the patient gets older.  [The Veteran's] condition at this time more than likely is due to such a severe injury even though it was many years ago."  

In an October 2006 letter, Burnett Clark, M.D. reported that the Veteran was status post left knee arthroplasty for severe posttraumatic arthritis in the left knee and that the right knee had also previously been replaced secondary to his in-service trauma in May 1951.  Dr. Clarke stated that certainly there was a possibility that the Veteran's left knee disorder was related to his previous injury.

The Board places the most weight on the Veteran's treating chiropractor's and doctor's opinions, as they are the only competent medical evidence of record speaking to the etiology of his cervical spine, lumbar spine, and bilateral knee disorders.  Thus, the Board concludes that the medical evidence is, at the very least, a state of equipoise as to whether his current cervical spine, lumbar spine, and bilateral knee disorders are related to his in-service injury in May 1951.  Accordingly, applying the benefit of the doubt doctrine, all doubt is resolved in the favor of the Veteran and service connection for a neck disorder with associated radiculopathy into the left arm, a low back disorder, and right and left knee disorders is granted.  See 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for a neck disorder, with associated radiculopathy into the left arm, is granted.  

Entitlement to service connection for low back disorder is granted.  

Entitlement to service connection for a right knee disorder is granted.  

Entitlement to service connection for a left knee disorder is granted.  




REMAND

Unfortunately, a remand is required for the Veteran's remaining claims.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.

As mentioned above, the Veteran's STRs could not be added to the claims file as it was determined that they were destroyed in a fire in 1973.  When STRs are lost or missing, VA has a heightened obligation to satisfy the duty to assist.  In such cases, the United States Court of Appeals for Veterans Claims (Court) has held that VA has a heightened duty "to consider the applicability of the benefit of the doubt rule, to assist the claimant in developing the claim, and to explain its decision when the Veteran's medical records have been destroyed."  Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) citing Russo v. Brown, 9 Vet. App. 46, 51 (1996).  See also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

Here, the Board concludes that as part of this heightened duty to assist, the Veteran should be afforded VA compensation examinations for his remaining claims, which has not occurred to date.  He has documented treatment for his hips and shoulders.  He has also stated the belief that these conditions are related to his competently reported incident in Korea in 1951.  Thus, at the very least, he should be afforded examinations for comment on this possibility.  See McLendon v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Additionally, at his July 2014 hearing, he made several statements regarding private treatment received for his conditions since leaving the military.  While some of the cited records have been obtained and associated with the claims file, it is not clear whether attempts have been made regarding all of the different facilities he mentioned.  Thus, he should be sent another letter asking him to identify any outstanding private treatment records and to complete an authorization for release of medical records (VA Form 21-4142).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Contact the Veteran and request information regarding any outstanding private treatment records, including from sources he referenced at his hearing that have not been obtained yet, including from Beaumont Bone and Joint, Dr. B, Dr. C, and Dr. M.  Provide him VA Forms 21-4142, Authorization and Consent to Release Information to the VA, and request that he identify any outstanding relevant private treatment records.  Advise the Veteran that he may submit such records if he so chooses.  Obtain any identified and authorized private treatment records.  If no such records are available or do not exist or the search for them yields negative results and it is determined that further attempts to obtain these records would be futile, then this should be clearly documented in the claims file and the Veteran appropriately notified.

2.  Then, schedule the Veteran for a VA orthopedic examination.  The claims folder should be made available to and reviewed by the examiner.  All necessary tests should be performed.

The examiner should identify all current hip and shoulder disorders found to be present.

The examiner should then provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current right or left shoulder and/or right or left hips disorders had their clinical onset during active service or are related to the Veteran's in-service injury in May 1951.  The Veteran's credibly reported in-service incident of being thrown from a truck after an explosion and landing on his neck and shoulders should be considered, as well as all post-service medical evidence of record.  

A detailed rationale should be provided for any opinion or conclusion expressed.  If the VA examiner is unable to provide the requested opinion with what is considered to be a generally accepted degree of medical certainty, i.e., without resorting to speculation, the reasons should be so stated.  The VA examiner should in such case explain why it would be speculative to respond.

3. Then, review the medical opinion obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, return the case to the examiner for completion of the inquiry.

4. Finally, readjudicate the claims on appeal.  If the claims are not granted to the Veteran's satisfaction, send him and his representative a Supplemental Statement of the Case (SSOC) and give them an opportunity to respond before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


